 Case 4:20-cv-12082-MFL-RSW ECF No. 6, PageID.92 Filed 09/03/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEXTER DALE JOHNSON,

      Plaintiff,                                 Case No. 20-cv-12082
                                                 Hon. Matthew F. Leitman
v.

STATE OF MICHIGAN, et. al.,

     Defendants,
__________________________________________________________________/

                                 JUDGMENT

      The above entitled action came before the Court on a prisoner civil-rights

Complaint. In accordance with the Order entered on this day:

      IT IS ORDERED AND ADJUDGED that the Complaint is DISMISSED

WITHOUT PREJUDICE.

                                           KINIKIA ESSIX
                                           CLERK OF COURT

                                     By:   s/Holly A. Monda
                                           Deputy Clerk

Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: September 3, 2021
Flint, Michigan


                                       1
